Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant has added new limitations of “the seating surface changing devices include a swivel mechanism configured to swivel the vehicle seat about a vertical direction of a vehicle”.
However, Mabuchi clearly discloses the seating surface changing devices include a swivel mechanism 20, 22 configured to swivel the vehicle seat about a vertical direction of a vehicle.
Applicant further argues Mabuchi does not teach swiveling the seats inward when passengers are sharing information and swiveling the seats outward when a sharing state is not desired. 
However, the examiner respectfully disagrees. Mabuchi clearly discloses in figure 2, col. 15, lines 43-67, col. 16, lines 1-23 when the ECU 26 determines (based on sensors 24) the occupants are communicating with each other, the seat is swiveled inwardly toward each other. Furthermore, Mabuchi discloses in col. 16, lines 23-43, figure 3 that the seats are swiveled outwardly from each occupants when the ECU determines the occupants are not communicating with each other. 
Applicant also added the limitations of “swiveling the seat inwardly or outwardly by 20 degrees”. 
However, Mabuchi has no limitations that prevents from swiveling the seat inwardly or outwardly by any certain degree. It would have been obvious to one of ordinary skill in the art at the time of invention was made to swivel the seat at any degrees to achieve maximum comfort with low cost, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Dependent claims 3-16 stand rejected. 
Regarding claim 17, applicant labeled is as a new claim. However, claim 17 already existed in the previously presented claims. For prosecution, previously presented claim 17 is considered to be cancelled and new added considered claim 17 is now considered as claim 18. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. (7,934,763).
Regarding claim 1, Mabuchi et al. disclose a vehicle cabin control device 10, comprising: a plurality of seating surface changing devices 20, 22 configured to change orientations of seating surfaces of a plurality of vehicle seats 14, 18 mounted in a vehicle cabin the seating surface changing devices include a swivel mechanism 20, 22 configured to swivel the vehicle seat about a vertical direction of a vehicle; a detection unit 24 configured to detect states of a plurality of occupants sitting on the vehicle seats; a determination unit 26 configured to determine whether a sharing state is desirable based on a detection result of the detection unit (figure 6, col. 6, lines 63-67, col. 17, 1-7 discloses the ECU swivels the seats inward facing each after detecting the passengers are communicating with each other), the sharing state being a state in which the occupants easily communicate with each other; and an output unit 30, 34 (controlled by the ECU 26) configured to when the determination unit determines that the sharing state is desirable, operate the seating surface changing devices corresponding to the vehicle seats where first occupants are seated so as to swivel the vehicle seats where first occupants are seated inward in a vehicle lateral direction to change orientations of bodies of the first occupants to such orientations that the first occupants easily communicate with each other, the first occupants being occupants for whom the sharing state is desirable, and when the determination unit determines that the sharing state is not desirable (figure 7, when sleep mode is detected the seat moves outward), operate the seating surface changing device corresponding to the vehicle seat where a second occupant is seated so as to swivel vehicle seat where the second occupant is seated outward in the vehicle lateral direction to change an orientation of the body of the second occupant to such an orientation that the second occupant does not easily communicate with the other occupants, the second occupant being an occupant for whom the sharing state is not desirable.
However, Mabuchi fails to disclose “swiveling the seat inwardly or outwardly by 20 degrees”. 
Mabuchi has no limitations that prevents from swiveling the seat inwardly or outwardly by any certain degree. It would have been obvious to one of ordinary skill in the art at the time of invention was made to swivel the seat at any degrees to achieve maximum comfort with low cost, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Mabuchi et al. disclose the output unit (ECU 26) is configured to, when the determination unit determines that the sharing state is desirable for specific occupants (of seats 14, 18) among the occupants, operate the seating surface changing devices corresponding to the vehicle seats where the specific occupants are seated so that the bodies of the specific occupants face inward in the vehicle cabin.
Regarding claim 7, Mabuchi et al. disclose the output unit (ECU 26) is configured to, when the determination unit determines that the sharing state is not desirable for a specific occupant (of seats 14, 18) among the occupants, operate the seating surface changing device corresponding to the vehicle seat where the specific occupant is seated so that the body of the specific occupant faces outward in the vehicle cabin.
Regarding claim 9, Mabuchi et al. disclose the detection unit is configured to detect speech (col. 15, lines 45-55) of at least one of the occupants; and the determination unit is configured to determine that the sharing state is desirable when the detection unit detects the speech.
Regarding claim 14, Mabuchi et al. disclose the detection unit is configured to detect facial expressions (col. 15, lines 55-65 discloses cameras to capture expression) of the occupants; and the determination unit is configured to estimate emotions of the occupants detected based on the detection result of the detection unit and determine that the sharing state is desirable when the emotions are a specific emotion.
Regarding claim 15, Mabuchi et al. disclose the detection unit is configured to detect facial expressions of the occupants; and the determination unit is configured to estimate levels of alertness (figure 7 discloses a sleepiness mode) of the occupants detected based on the detection result of the detection unit and determine that the sharing state is desirable when the levels of alertness are a specific level of alertness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. in view of Shibata et al. (US 10220755).
Regarding claim 3, Shibata et al. disclose each of the seating surface 2, 3 changing devices includes a variable seating surface mechanism 10 configured to change the shape of the seating surface of the vehicle seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Shibata et al. and use the bladders to change the seat surface in the invention of Mabushi et al. because it is simple, compact and cost efficient way to change the shape.
Claims 4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. in view of Yetukuri et al. (US 2020/0171979).
Regarding claim 4, Mabuchi et al. disclose output unit is configured to operate the seating surface changing devices so that the bodies of all rear occupants face inward (see figure 2) in the vehicle cabin when the determination unit determines that the sharing state is desirable for all of the occupants.
However, Mabuchi et al. fail to disclose all the occupants face inward. Instead, Yetukuri et al. disclose all the occupants face inward (figure 8 discloses all seats can be rotated in or out).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetukuri et al. and use the control device in all seats of Mabuchi et al. because it is simple, efficient and inexpensive way to communicate. 
Regarding claim 6, Mabuchi et al. disclose the output unit is configured to operate the seating surface changing devices so that the bodies of all rear occupants face outward in the vehicle cabin when the determination unit determines that the sharing state is not desirable for any of the occupants.
However, Mabuchi et al. fail to disclose all the occupants face outward. Instead, Yetukuri et al. disclose all the occupants face outward (figure 8 discloses all seats can be rotated in or out).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetukuri et al. and use the control device in all seats of Mabuchi et al. because it is simple, efficient and inexpensive way to communicate. 
Regarding claim 8, Mabuchi et al. disclose a switch (col. 13, lines 60-65) configured to be operated by the occupants sitting on the vehicle seats are mounted in the vehicle cabin; the detection unit is configured to detect an operating state of at least one of the switches; and the determination unit is configured to determine whether the sharing state is desirable according to the detection result of the detection unit.
However, Mabuchi et al. fail to disclose a plurality of switches. Instead, Yetukuri et al. disclose a plurality of switches 60. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Yetukuri et al. and use plurality of switches in the invention of Mabuchi et al. because it is more efficient way to control each seat with low cost. 
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. in view of Daze (WO 2017/075386).
Regarding claim 10, Daze discloses the detection unit 240 is configured to detect states of mobile devices 108 of at least two of the occupants; and the determination unit is configured to determine that the sharing state is desirable when information is shared between the mobile device (para 0025-0028 discloses the devices 108 are smart devices that shares information via wireless or Bluetooth. It is well known that mobile devices can share via those technologies).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Daze and use the smart devices to share information in the invention Mabuchi et al. because it is simple, efficient and compact. 
Regarding claim 11, Daze discloses at least one display device 106 (para 0024, 0025) is mounted in the vehicle cabin; and the output unit is configured to, when the determination unit determines that the sharing state is desirable, display information on the one display device and operate the seating surface changing devices so that the bodies of the occupants face the display device with information being displayed thereon.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Daze and use a display in the vehicle cabin of Mabuchi et al. because it is safe, simple and inexpensive way to display.
Regarding claim 12, Daze discloses the detection unit 240 is configured to detect states of mobile devices 08 of at least two of the occupants; the determination unit is configured to determine that the sharing state is desirable when information is shared between the mobile devices; at least one display device 106 is mounted in the vehicle cabin.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Daze and use a display in the vehicle cabin of Mabuchi et al. because it is safe, simple and inexpensive way to display.
Mabuchi et al. as modified further disclose the output unit 30, 34 is configured to when the determination unit determines that the sharing state is desirable, display information the one display device and operate the seating surface changing devices so that the bodies of the occupants face the display device on which information is displayed, and when the determination unit determines that information is shared between the mobile devices, display on the display device substantially the same information as the information displayed on the mobile devices sharing the information.
Regarding claim 13, Daze discloses the detection unit 240 is, configured to detect states of mobile devices of at least two of the occupants; the determination unit is configured to determine whether information is shared between the mobile devices, at least one display device 106 is mounted in the vehicle cabin .
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Daze and use a display in the vehicle cabin of Mabuchi et al. because it is safe, simple and inexpensive way to display.
Mabuchi et al. further disclose the output unit 30, 34 is configured to, when the determination unit determines that information is shared between the mobile devices, display on the display device the same information as the information displayed on the mobile devices sharing the information.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi et al. in view of Choi et al. (US 2018/0226077).
Regarding claim 16, Choi et al. disclose the vehicle seats are equipped with directional speakers and the directional speakers are configured to when the determination unit determines that the sharing state is desirable, output same information from the directional speakers of the vehicle seats for which the determination unit determines that the sharing state is desirable, and when the determination unit determines that the sharing state is not desirable, output individual information from the directional speakers of the vehicle seats for which the determination unit determines that the sharing state is not desirable (para 0226 discloses that each zone speaker can be controlled via mobile device; figure 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Choi et al. to control speakers individually in the invention of Mabuchi et al. because it is simple, efficient and inexpensive. 
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636